DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 1/28/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a search or examination burden in not restricting between inventions I and II.  This is not found persuasive because invention II of method claim 20 would involve search of at least classification F23R2900/00018 and search queries including “irradiat$3 with powder with fus$3 with build$3” or “layer with powder with (coat$3 recoat$3) with (powder near2 bed))” which are not required in the search for invention I. Review of any of the prior art found by the invention II search would also require additional consideration and examination time. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-19 are currently being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry et al. (20170276357).

Regarding independent claim 1, Berry discloses an impingement panel configured to provide impingement cooling (jets of air 26 Fig. 30; para. 151) to an exterior surface (180 Fig. 30), the impingement panel comprising: 
an impingement plate (178 Fig. 30) defining an inner surface (surface of 178 that is facing toward the combustion zones as shown in annotated Fig. 27; combustion zones 102 and 104 are also shown in Figs. 4-5) and an outer surface (surface of 178 facing away from the combustion zones as shown in annotated Fig. 27), the inner surface spaced apart from and extending along the exterior surface (as seen in Fig. 30, the inner surface of 178 is spaced apart from and extends along 180) such that a cooling flow gap (labeled in annotated Fig. 30) is defined between the inner surface and the exterior surface, wherein the impingement plate defines a plurality of impingement apertures (182 Fig. 30) that direct coolant in discrete jets (jets of air 26 Fig. 30) towards the exterior surface; 
a collection duct (labeled in annotated Fig. 30) spaced apart from the impingement plate (collection duct is across from 178 in Fig. 30) and defining a collection passage (144 Fig. 30); 
an inlet portion (labeled in annotated Fig. 30) extending from the outer surface of the impingement plate (the labeled inlet portion extends from a portion of the outer surface of 178 in annotated Fig. 30 via at least one hole 182 extending from the portion of the outer surface and through 178) to the collection duct (the labeled inlet portion extends to the labeled collection duct in annotated Fig. 30 which illustrates air 26 entering the inlet portion from the outer surface via at least one hole 182 to 144 within labeled collection duct; the inlet portion extending from the outer surface to the collection duct via a hole 182 is shown more clearly in the view in Fig. 31 of the impingement plate 188 of the inner liner segment of the combustion zones); and 
at least one support (labeled in annotated Fig. 30) coupled to the impingement plate and at least one of the inlet portion and the collection duct (support is coupled to impingement plate and inlet portion as shown in Fig. 30, and support is also coupled to collection duct via inlet portion in Fig. 30). 

    PNG
    media_image1.png
    762
    996
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    340
    668
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    628
    666
    media_image3.png
    Greyscale


Regarding independent claim 10, Berry discloses an integrated combustor nozzle (para. 8) comprising: 
a combustion liner (Fig. 29 and left side shown in figure 30) extending along a radial direction (labeled in annotated Fig. 29) between an inner liner segment (106 in Fig. 29) and an outer liner segment (108 in Fig. 29), the combustion liner including a forward end portion (112 Fig. 29), an aft end portion (114 Fig. 29), a first side wall (116 as labeled in annotated Fig. 29 and as shown in Fig. 26), and a second side wall (118 as labeled in annotated Fig. 29 however located on an adjacent combustion section and as shown in Fig. 17), the aft end portion of the combustion liner defining a turbine nozzle (labeled in annotated Fig. 29 and as shown in Fig. 26); and 
an impingement panel (right side of figure 30) comprising: 
defining an inner surface (surface of 178 that is facing toward the combustion zones as shown in annotated Fig. 27; combustion zones 102 and 104 are also shown in Figs. 4-5) and an outer surface (surface of 178 facing away from the combustion zones as shown in annotated Fig. 27), the inner surface spaced apart from and extending along an exterior surface (180 Fig. 30 which is of outer liner segment) of one of the inner liner segment or the outer liner segment (as seen in Fig. 30, the inner surface of 178 is spaced apart from and extends along 180) such that a cooling flow gap (labeled in annotated Fig. 30) is defined between the inner surface and the exterior surface, wherein the impingement plate defines a plurality of impingement apertures (182 Fig. 30) that direct coolant in discrete jets (jets of air 26 Fig. 30; para. 151) towards the exterior surface of the one of the inner liner segment or the outer liner segment; 
a collection duct (labeled in annotated Fig. 30) spaced apart from the impingement plate (collection duct is across from 178 in Fig. 30) and defining a collection passage (144 Fig. 30); 
an inlet portion (labeled in annotated Fig. 30) extending from the outer surface of the impingement plate (the labeled inlet portion extends from a portion of the outer surface of 178 in annotated Fig. 30 via at least one hole 182 extending from the portion of the outer surface and through 178) to the collection duct (the labeled inlet portion extends to the labeled collection duct in annotated Fig. 30 which illustrates air 26 entering the inlet portion from the outer surface via at least one hole 182 to 144 within labeled collection duct; the inlet portion extending from the outer surface to the collection duct via hole 182 is shown more clearly in the view in Fig. 31 of the impingement plate 188 of the inner liner segment of the combustion zones); and 
at least one support (labeled in annotated Fig. 30) coupled to the impingement plate and at least one of the inlet portion and the collection duct (support is coupled to impingement plate and inlet portion as shown in Fig. 30, and support is also coupled to collection duct via inlet portion in Fig. 30).

    PNG
    media_image4.png
    691
    1121
    media_image4.png
    Greyscale

Regarding claims 2 and 11, Berry discloses the at least one support extends between and is coupled to the inlet portion, the collection duct, and the impingement plate (as shown in annotated Fig. 30 the support is coupled to the impingement plate and extends from where it is connected to the impingement plate to the inlet portion and collection duct; the support and inlet portion meet and are coupled at the collection duct).

Regarding claims 3 and 12, Berry discloses the at least one support extends from a first end (labeled in annotated Fig. 30) fixedly coupled to the impingement plate to a second end (labeled in annotated Fig. 30) fixedly coupled to the collection duct.

Regarding claims 4 and 13, Berry discloses the at least one support includes a first side (labeled in annotated Fig. 30) and a second side (labeled in annotated Fig. 30) that extend between the first end and the second end, and wherein the first side is fixedly coupled to the inlet portion (as shown in annotated Fig. 30 the first side and inlet portion meet and are coupled at second end of first side).

Regarding claims 5 and 14, Berry discloses the second side of the at least one support forms an angle with the impingement plate that is between about 10° and about 75° (as shown in annotated Fig. 30).

Regarding claims 6 and 15, Berry discloses the at least one support forms an angle with the inlet portion that is between about 10° and about 90° (as shown in annotated Fig. 30).

Regarding claims 7 and 16, Berry discloses the impingement panel comprises a plurality of impingement panel segments coupled together (as shown in annotated Fig. 17). 

    PNG
    media_image5.png
    428
    665
    media_image5.png
    Greyscale


Regarding claims 8 and 17, Berry discloses each impingement panel segment of the plurality of impingement panel segments extends between a first end (labeled in annotated Fig. 30-A) of the impingement panel segment and a second end (labeled in annotated Fig. 30-A) of the impingement panel segment, and wherein the first end includes a flange (labeled in annotated Fig. 30-A) that extends from the impingement plate of the impingement panel segment, the flange integrally formed with the impingement panel segment. 

    PNG
    media_image6.png
    461
    820
    media_image6.png
    Greyscale

Regarding claim 9 and 18, Berry discloses an end plate (a seal which is not shown but is disclosed in para. 151 to be installed in slot at second end in annotated Fig. 30-A) is fixedly coupled to the second end of at least one impingement panel segment of the plurality of impingement panel segments, and wherein the end plate couples the second end of the at least one impingement panel segment to a respective flange of a neighboring impingement panel segment (per para. 151 the seal seals the joint between adjacent outer liner segments). 

    PNG
    media_image7.png
    557
    820
    media_image7.png
    Greyscale


Regarding claim 19, Berry discloses wherein the flange is generally perpendicular to the impingement plate (as seen in annotated Fig. 30-A, the flange extends circumferentially and axially generally parallel to the impingement plate and the flange also extends radially generally perpendicular to the impingement plate).

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. As shown above in the 102 rejections, prior art of record Berry does still read on the new limitations added to claims 1 and 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        




/A.J.H./Examiner, Art Unit 3741